Citation Nr: 0514144	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an adjustment disorder and post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served in the Army Reserves for a number of 
years, including two periods of active duty from July 1980 to 
February 1981 and from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which, in part, denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability to include PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge at a  personal hearing which was conducted in 
Washington, D.C. in June 2004.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

Matters not on appeal

In the above-mentioned July 2003 rating decision, the veteran 
was also denied an increased disability rating for service-
connected status post fracture, right foot.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In her February 2004 substantive appeal (VA Form 9), the 
veteran stated that she has kidney problems, lupus, 
hypertension, chronic heart disease, endocarditis, acid 
reflux disease, a hiatal hernia, and irritable bowel 
syndrome, and that "none of these conditions exist [sic] 
prior to my military career."  Although this statement is 
less than crystal clear it appears that the veteran may be 
raising claims of service connection for these disabilities 
[with respect to the claimed heart condition, it would be an 
attempt to reopen a previously denied claim].  These issues 
have not yet been addressed by the RO, and are referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran contends that her psychiatric problems stem from 
her period of active service from August 1990 to August 1991.  
At this time, she was stationed at Fort McCoy, Wisconsin, 
where she processed soldiers who were headed to the Persian 
Gulf.  After the soldiers were processed, the veteran was 
told that her unit would be deployed to the Persian Gulf.  
The veteran claims that the fear of being deployed, combined 
with the fear of the well-being of her four young children 
who were left at home alone in Detroit and her in-service 
medical problems, led to the development of her current 
psychiatric problems.  See the veteran's hearing transcript 
at 8.  [The veteran's unit was not in fact deployed 
overseas.]   

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

VA examination and nexus opinion

In this case, the veteran has had numerous psychological 
diagnoses of record over the years, including major 
depressive disorder, PTSD, panic disorder, schizoaffective 
disorder, schizotypal personality disorder and adjustment 
disorder.  The Board finds that further psychological 
examination is needed.

Additionally, this case presents  questions concerning the 
relationship, if any, between any diagnosed psychiatric 
disability and the purported stresses allegedly experienced 
by the veteran after he call-up in support of Desert 
Shield/Desert Storm.  It is beyond the authority of the Board 
to itself answer these questions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  The Board believes that these matters should be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2004) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 

Social Security Administration (SSA) records

The evidence of record indicates that the veteran is in 
receipt of SSA benefits.  The claims file does not contain 
any SSA records.  As such are potentially pertinent to the 
veteran's claim they should be obtained for consideration in 
connection with the issue on appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran 
through her representative in order to 
ascertain whether there are any recent 
medical examination, hospitalization 
and/or treatment records which have not 
been associated with the veteran's VA 
claims folder.  Any such records should 
be obtained, including updated treatment 
records from the VA facility in Allen 
Park, Michigan. 

2.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical records 
relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the claims 
file.

3.  The veteran should be scheduled for 
evaluation by a psychologist for the 
purpose of determining the correct 
psychiatric diagnosis (or diagnoses).  
Any psychological or other diagnostic 
testing which is deemed to be necessary 
by the examiner should be accomplished.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  The veteran's VA claims folder should 
then be referred to a psychiatrist with 
appropriate expertise who should 
ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
The reviewing psychiatrist should review 
the veteran's claims folder and provide 
an opinion as to etiology for any 
diagnosed psychiatric disorder found on 
examination.  In particular, the examiner 
should offer an opinion as to the 
relationship, if any, between any 
psychiatric disability and the veteran's 
military service.  If PTSD is diagnosed, 
the examiner should identify the verified 
stressor(s) that form the basis for that 
diagnosis and explain why such stressors 
are of sufficient severity to cause PTSD.  
If the reviewer deems it to be necessary, 
a psychiatric examination of the veteran 
should be scheduled.  A copy of the 
opinion should be associated with the 
veteran's VA claims folder.  

5.  After undertaking any additional 
development it deems appropriate, VBA 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, in whole or in part, VBA should 
provide the veteran with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




